DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Allowable Subject Matter
Claims 1-4, 7-11, 14-18, and 21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Hoff et al. (US 20060217870 A1), Zombo et al. (US 20080101683 A1), and Agarwal et al. (US 20130179388 A1), either singularly or in combination, fail to anticipate or render obvious an apparatus comprising: a health quantifier calculator to execute a plurality of computer-generated models to generate first sensor data of a turbine engine, the first sensor data based on simulating a sensor monitoring the turbine engine using asset monitoring information, and the plurality of computer-generated models including a historical data model, a 
Claim 8 is allowed because the closest prior art, Hoff et al. (US 20060217870 A1), Zombo et al. (US 20080101683 A1), and Agarwal et al. (US 20130179388 A1), either singularly or in combination, fail to anticipate or render obvious a method comprising: executing a plurality of computer-generated models to generate first sensor data of an asset, the first sensor data based on simulating a sensor monitoring the asset using asset monitoring information, and the plurality of computer-generated models including a historical data model, a physics-based model, a stochastic model, and a hybrid model; wherein, the third sensor data is based on (i) previous performance of one or more similar assets, (ii) extrapolating data from the physics-based model, (iii) generating random variation based on fluctuations generated by the historical data model, and (iv) comparing one of the plurality of models to another of the plurality of models, in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 15 is allowed because the closest prior art, Hoff et al. (US 20060217870 A1), Zombo et al. (US 20080101683 A1), and Agarwal et al. (US 20130179388 A1), either singularly or in combination, fail to anticipate or render obvious a non-transitory computer readable storage medium comprising instructions which when executed, 
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Agarwal et al. (US 20130179388 A1) – See the models used in Paragraph [0034], but not in conjunction with simulated sensor data as recited in the instant Claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571) 272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.